Filed Pursuant to Rule 433 Registration No. 333-179826 Term Sheet June 7, 2012 Issuer: Toyota Motor Credit Corporation Security: Floating Rate Medium Term Notes, Series B Issuer Senior Long-Term Debt Ratings: Aa3 (negative outlook) / AA- (negative outlook) CUSIP: 89233P6E1 Pricing Date: June 7, 2012 Settlement Date: June 12, 2012 Maturity Date: June 13, 2013 Principal Amount: $500,000,000 (may be increased prior to Settlement Date) Price to Public: 100.000% Commission: 0.03% Net Proceeds to Issuer: 99.97% / $499,850,000 Floating Rate Index: 3 Month LIBOR Floating Rate Spread: +10 basis points Index Source: LIBOR Reuters Interest Payment Frequency: Quarterly Initial Interest Rate: The initial interest rate will be based on an interpolated interest rate between 3 month and 4 month LIBOR determined on June 8, 2012 plus the Floating Rate Spread, reflecting the long first interest period. Interest Payment Dates: Each September 13, December 13, March 13 andJune 13, beginning September 13, 2012 Interest Reset Dates: The first interest reset date shall be the Settlement Date and thereafter, each Interest Payment Date.Newly reset interest rates shall apply beginning on and including the Interest Reset Date, to but excluding the next Interest Payment Date Interest Determination Date: Second London Banking Day preceding each Interest Reset Date Day Count Convention: Actual/360 Business Day Convention: Modified Following Business Days: New York and London Governing Law: New York Calculation Agent: Deutsche Bank Trust Company Americas Minimum Denominations: $1000 and $1000 increments thereafter Agents/DTC Number: Citigroup Global Markets Inc./#274 J.P. Morgan Securities LLC/#187 A securities rating is not a recommendation to buy, sell or hold securities and may be subject to withdrawal at any time. This term sheet supplements the prospectus supplement dated March 2, 2012 and the related prospectus dated March 1, 2012; capitalized terms used in this term sheet, but otherwise not defined, shall have the meanings assigned to them in the related prospectus supplement and prospectus. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (SEC) for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the web at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Citigroup Global Markets Inc. toll-free at (877) 858-5407 or J.P. Morgan Securities LLC collect at (212) 834-4533. Any disclaimer or other notice that may appear below is not applicable to this communication and should be disregarded.Such disclaimer or notice was automatically generated as a result of this communication being sent by Bloomberg or another email system.
